Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                           Apr 29 2014, 10:44 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARLOS I. CARRILLO                                  GREGORY F. ZOELLER
Lafayette, Indiana                                  Attorney General of Indiana

                                                    ROBERT J. HENKE
                                                    DAVID E. COREY
                                                    Deputies Attorney General
                                                    Indianapolis, Indiana

                                  IN THE
                        COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF                 )
THE PARENT-CHILD RELATIONSHIP OF:                   )
                                                    )
N.H., A.I-H. and P.I-H., Minor Children,            )
                                                    )
A.I-H., Father,                                     )
                                                    )
       Appellants-Respondents,                      )
                                                    )
                  vs.                               )      No. 79A02-1310-JT-901
                                                    )
INDIANA DEPARTMENT OF CHILD                         )
SERVICES,                                           )
                                                    )
       Appellee-Petitioner.                         )

                 APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Faith A. Graham, Judge
                        The Honorable Crystal A. Sanders, Magistrate
            Cause Nos. 79D03-1306-JT-42, 79D03-1306-JT-43, 79D03-1306-JT-44

                                          April 29, 2014

                   MEMORANDUM DECISION - NOT FOR PUBLICATION
MAY, Judge
        A.I-H (Father) appeals an order terminating his parental rights to his minor children

N.H., A.I-H, and P.I-H.1 As there was a reasonable probability the conditions resulting in the

children’s removal and continued placement outside of Father’s care will not be remedied

and termination was in their best interests, we affirm.

                           FACTS AND PROCEDURAL HISTORY2

        R.I-H (Mother) and Father are the parents of N.H., born in 2009; A.I-H, born in 2011,

and P.I-H, born in 2012. The facts favorable to the trial court’s judgment3 are that in

December of 2012 the children were adjudicated as Children in Need of Services (CHINS)

after the Department of Child Services (DCS) found the children had been left home alone all

day on October 9, 2012. They were “extremely distressed” and their diapers were “heavily

soiled.” (App. at 13.) The DCS noted Mother’s reports of domestic violence between her

and Father and the numerous safety concerns at the house, which was in “deplorable”

condition. (Id.)

        The trial court granted DCS wardship of the children and ordered Father to 1)

participate in and follow the recommendations of a substance abuse assessment, a domestic


1
  The parental rights of R.I-H, the children’s mother, were terminated in the same order, but she does not
participate in this appeal.

2
  The record on appeal in this case was prepared pursuant to the Indiana Supreme Court’s “Order Establishing
the Indiana Court Reporting Pilot Project for Exploring the Use of an Audio/Visual Record on Appeal” issued
on September 18, 2012, and effective on July 1, 2012. See Ind. Supreme Court Cause No. 94S00-1209-MS-
522. Therefore, the citations to the transcript will be to the “A/V Rec.” We acknowledge the ongoing
cooperation of the Honorable Faith A. Graham of the Tippecanoe Superior Court and parties’ counsel in the
execution of this pilot project.

3
  Father’s Statement of Facts includes numerous facts that were not favorable to the judgment, in violation of
Ind. Appellate Rule 46(A)(6)(b). See, e.g., Rea v. Shroyer, 797 N.E.2d 1178, 1179 (Ind. Ct. App. 2003).

                                                      2
violence abuse assessment, and a parenting assessment; 2) participate in visitation with the

children as agreed by “treatment team,” (id. at 12); 3) give DCS a list of relatives; and 4)

participate in the Fatherhood Initiative Program.4 In a Parental Participation Decree Father

was ordered not to possess or consume alcohol. Father canceled some visitations because of

his work schedule and had “little or no support system to assist him in caring for the

children.” (Id.)

        DCS petitioned for termination of Father’s parental rights and a hearing was

conducted in August of 2013. In October 2013 the trial court entered an order granting the

petition.

                                     DISCUSSION AND DECISION

        A parent’s interest in the care, custody, and control of his or her children is a

fundamental liberty interest, In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied, but

parental interests are not absolute and must be subordinated to the child’s interests in

determining the proper disposition of a petition to terminate parental rights. Id. Therefore,

parental rights may be terminated when the parents are unable or unwilling to meet their

parental responsibilities. Id. at 1259-1260.

        When reviewing termination of parental rights, we do not reweigh evidence or judge

witness credibility. Id. at 1260. We consider only the evidence and reasonable inferences

most favorable to the judgment. Id. Here, the trial court entered findings of fact and



4
 Father would participate in that program if a Spanish-speaking provider was available. If there was not, he
would be referred to “Child and Family Partners.” (App. at 12.)
                                                     3
conclusions thereon in granting the State’s petition to terminate Father’s parental rights.

When reviewing findings of fact and conclusions of law entered in a case involving a

termination of parental rights, we apply a two-tiered standard of review. First, we determine

whether the evidence supports the findings, and second we determine whether the findings

support the judgment. Id. We will set aside the judgment only if it is clearly erroneous. Id.

A judgment is clearly erroneous if the findings do not support the trial court’s conclusions or

the conclusions do not support the judgment. Id. When reviewing a termination of parental

rights, we will not reweigh the evidence or judge the credibility of the witnesses. In re

Termination of Parent-Child Relationship of D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

2004), trans. denied. We will consider only the evidence and reasonable inferences that are

most favorable to the judgment. Id.

       Indiana Code § 31-35-2-4(b)(2) requires that a petition to terminate a parent-child

relationship involving a CHINS allege:

       (A) one (1) of the following exists:
              (i) the child has been removed from the parent for at least six (6)
              months under a dispositional decree;
              (ii) a court has entered a finding that reasonable efforts for family
              preservation or reunification are not required, including a description of
              the court's finding, the date of the finding, and the manner in which the
              finding was made; or
              (iii) after July 1, 1999, the child has been removed from the parent and
              has been under the supervision of a county office of family and children
              for at least fifteen (15) months of the most recent twenty-two (22)
              months;
       (B) there is a reasonable probability that:
              (i) the conditions that resulted in the child’s removal or the reasons for
              placement outside the homes of the parents will not be remedied; or
              (ii) the continuation of the parent-child relationship poses a threat to the
              well-being of the child;
                                                 4
        (C) termination is in the best interests of the child; and
        (D) there is a satisfactory plan for the care and treatment of the child.

        Because subsection (b)(2)(B) is written in the disjunctive, the trial court need only

find one of the two elements is satisfied. Castro v. State Office of Family & Children, 842
N.E.2d 367, 373 (Ind. Ct. App. 2006), trans. denied. We therefore need address only

whether there is a reasonable probability the conditions that resulted in the child’s removal or

the reasons for placement outside the homes of the parents will not be remedied and whether

termination is in the best interests of the child.5

        The State’s burden of proof in termination of parental rights cases is one of clear and

convincing evidence. In re G.Y., 904 N.E.2d at 1260. Clear and convincing evidence need

not reveal that the continued custody by the parent is wholly inadequate for the child’s

survival; it is sufficient to show by clear and convincing evidence that the child’s emotional

and physical development are threatened by the parent’s custody. Id. at 1261. The State

must prove by clear and convincing evidence every element set forth in Ind. Code § 31-35-2-

4(b)(2), (A)-(D), and if it does not prove any one of the four statutory elements, it is not

entitled to a judgment terminating parental rights. Id.

        The State demonstrated there was a reasonable probability the conditions resulting in

the children’s removal and continued placement outside of Father’s care would not be

remedied. In making such a determination, a trial court should judge a parent’s fitness to

care for his or her child at the time of the termination hearing, taking into consideration


5
  Father does not argue the requirements of Indiana Code § 31–35–2–4(b)(2)(A) were not satisfied, or that
there was no satisfactory plan for the care and treatment of the children.
                                                   5
evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

denied. It must evaluate the parent’s habitual patterns of conduct to determine whether there

is a substantial probability of future neglect or deprivation. Id. Pursuant to this rule, courts

have properly considered evidence of a parent’s prior criminal history, drug and alcohol

abuse, history of neglect, failure to provide support, and lack of adequate housing and

employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251

(Ind. Ct. App. 2002), trans. denied.

       The trial court may also properly consider, as evidence of whether conditions will be

remedied, the services offered to the parent by DCS, and the parent’s response to those

services. Id. A trial court need not wait until a child is irreversibly influenced by a deficient

lifestyle such that his or her physical, mental, and social growth are permanently impaired

before terminating the parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct.

App. 2002).

       The trial court heard testimony6 Father had not completed, or even participated in, any

kind of alcohol assessment or counseling – in fact, he had resisted participation. Father was

not drinking as much as he had in the past, but was still consuming alcohol in violation of the

Parental Participation Decree. Father had been referred to Child and Family Partners for

counseling, but he was dismissed for noncompliance. He participated for a time in the




6
  Much of this testimony is reflected in the trial court’s finding no. 31, which finding Father does not
challenge on appeal.
                                                   6
Fatherhood Engagement Program, but he did not show progress. On several occasions, he

refused the service providers entry into his home. The Court Appointed Special Advocate

was asked if she had “seen any change or great improvement in the parents since the removal

that would lead you to believe they are capable to care, protect, and [unintelligible] these

children the way they deserve,” (A/V Rec. No. 3; 08/28/13; 14:51:12-14), and she replied

“not significant enough change that I don’t think [the neglect] will occur again.” (Id. at

14:51:12-14.)

       We acknowledge evidence of Father’s commendable progress in many respects, but

we may not reweigh the evidence before the trial court or second guess its judgment

regarding the credibility of the witnesses before it. DCS provided sufficient evidence there

was a reasonable probability the conditions resulting in the children’s removal and continued

placement outside of Father’s care will not be remedied to permit the termination of Father’s

parental rights.

       There was also sufficient evidence to permit the trial court to find termination was in

the children’s best interests. Determination of the best interests of the children should be

based on the totality of the circumstances. In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App.

2012). In making this determination, the trial court must subordinate the interests of the

parent to those of the children involved. Id. In addition to the evidence noted above, there

was evidence before the trial court that Mother had reported domestic violence in the home

prior to the CHINS adjudication, and Mother had ongoing depression and substance abuse

issues. Her parental rights were terminated in the same order Father now appeals. Still,

                                              7
Mother and Father continued to live together in an apartment with a roommate. They both

testified they were not in a relationship, but continued to live together for financial reasons.

The trial court found “Mother . . . does not believe the children should return to the home

with both Mother and Father as they argue often.” (App. at 32.) There was ample evidence

to permit the court to find termination was in the children’s best interests.

       As DCS demonstrated there was a reasonable probability the conditions resulting in

the children’s removal and continued placement outside of Father’s care will not be remedied

and termination was in the children’s best interests, we affirm the termination order.

       Affirmed.

KIRSCH, J., and BRADFORD, J., concur.




                                               8